





Exhibit 10.7






SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS SECOND AMENDED AND RESTATED AGREEMENT, dated as of February 27, 2017 (this
“Agreement”), by and between MDC PARTNERS INC., a corporation existing under the
laws of Canada (the “Company”), and DAVID ROSS (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement dated as of March 15, 2014 (the “Original
Employment Agreement”);


WHEREAS, the parties wish to amend and restate the Original Employment Agreement
on the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1.    Employment


The Company agrees to continue to employ the Executive during the Term specified
in paragraph 2, and the Executive agrees to accept such continued employment,
upon the terms and conditions hereinafter set forth.


2.    Term


Subject to the provisions contained in Sections 6 and 7, the Executive's
employment by the Company shall be for a term (the “Term”) continuing from the
date hereof for an indefinite period thereafter unless and until (i) either the
Executive shall give to the Company 30 days advance written notice of
resignation (a “Notice of Termination”) or (ii) the Company terminates the
Executive’s employment without “Cause” (as defined herein). Any Notice of
Termination given by the Executive under this Section 2 shall specify the date
of termination and the fact that the notice is being delivered pursuant to
Section 2 of this Agreement. The Company shall have the right at any time during
such 30-day notice period to relieve the Executive of all or any portion of his
offices, duties and responsibilities and to place him on a paid leave-of-absence
status. The date on which the Executive ceases to be employed by the Company,
regardless of the reason therefore is referred to in this Agreement as the
"Termination Date".


3.    Duties and Responsibilities


(a)    Title. Effective as of January 20, 2017, and continuing during the Term,
the Executive shall have the position of Executive Vice President, Strategy and
Corporate Development, of the Company.


(b)    Duties. The Executive shall report directly to the Company’s Chief
Executive Officer (the "MDC Executive"), at such times and in such detail as the
MDC Executive shall reasonably require. The Executive shall perform such duties
consistent with his position as Executive Vice President, Strategy and Corporate
Development, or as may be directed by the Chief Executive Officer of the
Company, including overseeing all mergers and acquisitions, agency partnership
agreements and agency executive incentive planning; advising on investments and
capital markets transactions; and leading the development and execution of
corporate strategies together with other senior executives of the Company.


(c)    Scope of Employment. The Executive's employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and







--------------------------------------------------------------------------------







(ii) carry out his duties in a competent manner and serve the Company faithfully
and diligently under the direction of the MDC Executive. Notwithstanding the
foregoing, the Executive shall be permitted to (A) upon prior written consent of
the MDC Executive, serve on the board of directors of two companies unaffiliated
with the Company; provided that such companies are not engaged in any activity
which is competitive with the Company or its subsidiaries and affiliates
(collectively, the “MDC Group”), and (B) engage in charitable and civic
activities and manage his personal passive investments, provided that such
passive investments are not in a company which transacts business with the
Company or its affiliates or engages in business competitive with that conducted
by the Company (or, if such company does transact business with the Company, or
does engage in a competitive business, it is a publicly held corporation and the
Executive's participation is limited to owning less than 1% of its outstanding
shares), and further provided that such activities (individually or
collectively) do not materially interfere with the performance of his duties or
responsibilities under this Agreement.


(d)    Office Location. During the Term, the Executive's services hereunder
shall be performed at the offices of the Company, which shall be within a
twenty-five (25) mile radius of New York, NY, subject to necessary travel
requirements to the Company’s offices in Toronto, Canada and other MDC Group
company locations in order to carry out his duties in connection with his
position hereunder.


4.    Compensation


(a)Base Salary. As compensation for his services hereunder, effective as of
January 20, 2017 and continuing during the Term, the Company shall pay the
Executive in accordance with its normal payroll practices, an annualized base
salary of $500,000, subject to periodic review by the Human Resources &
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) to determine appropriate increases, if any, in
accordance with the Company’s practices and policies for other senior executives
(“Base Salary”).


(b)Annual Discretionary Bonus. During the Term, in respect of all calendar years
beginning January 1, 2012, the Executive shall be eligible to receive an annual
discretionary bonus in an amount equal to up to 100% of the then current Base
Salary, based upon criteria determined by the MDC Executive and the Compensation
Committee, which criteria shall include the Executive’s performance, the overall
financial performance of the Company and such other factors as the MDC Executive
and the Compensation Committee shall deem reasonable and appropriate (the
“Annual Discretionary Bonus”). The MDC Executive shall communicate the criteria
for the Annual Discretionary Bonus to the Executive within a reasonable period
of time after such criteria have been established. The Annual Discretionary
Bonus will be paid in accordance with the Company’s normal bonus payment
procedures, and may be paid in the form of equity incentive awards.


(c)Participation in Equity Incentive Programs. The Executive shall also be
eligible to ongoing participation in all current and future equity and/or cash
incentive plans of the Company, including but not limited to potential awards of
stock options, stock appreciation rights and/or awards of restricted shares of
the Company.


5.    Expenses; Fringe Benefits


(a)    Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the policy of the Company as from time to time in effect. The
Executive, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which the Executive seeks
payment or reimbursement, and any other information or materials, as the Company
may from time to time reasonably require.


(b)Benefit Plans. During the Term, the Executive and, to the extent eligible,
his dependents, shall be eligible to participate in and receive all benefits
under any group health plans, welfare benefit plans and programs (including
without limitation, disability, group life (including accidental death and
dismemberment) and business travel insurance plans and programs) provided by the
Company to its senior executives and, without duplication, its employees
generally, subject, however, to the generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time.


2





--------------------------------------------------------------------------------









(c)    Retirement Plans. During the Term, the Executive shall be eligible to
participate in all retirement plans and programs (including without limitation
any profit sharing plan) provided by the Company to its senior executives
generally and, without duplication, its employees generally, subject, however,
to the generally applicable eligibility and other provisions of the various
plans and programs in effect from time to time. In addition, during the Term,
the Executive shall be eligible to receive fringe benefits and perquisites in
accordance with the plans, practices, programs and policies of the Company from
time to time in effect which are made available to the senior executives of the
Company generally and, without duplication, to its employees generally.


(d)    Vacation. The Executive shall be entitled to four weeks of vacation in
accordance with the Company's policies, with no right of carry over, to be taken
at such times as shall not materially interfere with the Executive's fulfillment
of his duties hereunder, and shall be entitled to as many holidays, sick days
and personal days as are in accordance with the Company's policy then in effect
generally for its employees.


6.    Termination


(a)    Termination for Cause. The Company, by direction of the Compensation
Committee, the Board of Directors or the MDC Executive, shall be entitled to
terminate the Term and to discharge the Executive for “Cause” effective upon the
giving of written notice to the Executive. For purposes of this Agreement, the
term “Cause” shall mean:


(i)    the Executive's failure or refusal to materially perform his duties and
responsibilities as set forth in paragraph 3 hereof (other than as a result of a
Disability (as defined in paragraph 6(d) hereof), provided that the Executive or
a representative on his behalf has provided notice to the Company not more than
20 days following the onset of Executive’s illness or physical or mental
incapacity or disability) or abide by the reasonable directives of the MDC
Executive, or the failure of the Executive to devote all of his business time
and attention exclusively to the business and affairs of the Company in
accordance with the terms hereof, in each case if such failure or refusal is not
cured (if curable) within 20 days after written notice thereof to the Executive
by the Company;


(ii)    the willful and unauthorized misappropriation of the funds or property
of the Company;


(iii)    the use of alcohol or illegal drugs, interfering with the performance
of the Executive's obligations under this Agreement, continuing after written
warning;


(iv)    the conviction in a court of law of, or entering a plea of guilty or no
contest to, any felony or any crime involving moral turpitude, dishonesty or
theft;


(v)    the material nonconformance with the Company's policies against racial or
sexual discrimination or harassment, which nonconformance is not cured (if
curable) within 10 days after written notice to the Executive by the Company;


(vi)    the commission in bad faith by the Executive of any act which materially
injures or could reasonably be expected to materially injure the reputation,
business or business relationships of the Company;


(vii)    the resignation by the Executive on his own initiative (other than
pursuant to a termination by the Executive for "Good Reason" (as defined in
paragraph 6(b) hereof);


(viii)    any breach (not covered by any of the clauses (i) through (vii) above)
of paragraphs 8, 9, 11 and 24, if such breach is not cured (if curable) within
20 days after written notice thereof to the Executive by the Company.


Any notice required to be given by the Company pursuant to clause (i), (v) or
(viii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable). In the event


3





--------------------------------------------------------------------------------







that the Executive is purportedly terminated for Cause and the arbitrator
appointed pursuant to paragraph 18 determines that Cause as defined herein was
not present, then such purported termination for Cause shall be deemed a
termination without Cause pursuant to paragraph 6(c) and the Executive's rights
and remedies will be governed by paragraph 7(b), in full satisfaction and in
lieu of any and all other or further remedies the Executive may have under this
Agreement.


(b)    Termination for Good Reason. Provided that a Cause event has not occurred
and has not been cured (if curable), the Executive shall be entitled to
terminate this Agreement and the Term hereunder for Good Reason (as defined
below) at any time during the Term by written notice to the Company not more
than 20 days after the occurrence of the event constituting such Good Reason.
For purposes of this Agreement, “Good Reason” shall be limited to (i) a breach
by the Company of a material provision of this Agreement, which breach remains
uncured (if curable) for a period of 20 days after written notice of such breach
from the Executive to the Company (such notice to specify the nature of the
claimed breach and the manner in which the Executive requires such breach to be
cured)); (ii) a material diminution of the Executive’s duties and
responsibilities as set forth in paragraph 3, without his prior written consent,
which breach remains uncured (if curable) for a period of 20 days after written
notice of such breach from the Executive to the Company (such notice to specify
the nature of the claimed breach and the manner in which the Executive requires
such breach to be cured); (iii) relocation of the Executive’s principal office
to a location more than 25 miles outside New York, N.Y.; or (iv) the Company’s
failure to pay any compensation or benefits, as set forth in paragraphs 4 or 5,
which action is not reversed within 10 days after written notice of the breach
from the Executive to the Company. In the event that the Executive purportedly
terminates his employment for Good Reason and the arbitrator appointed pursuant
to paragraph 18 determines that Good Reason as defined herein was not present,
then such purported termination for Good Reason shall be deemed a termination
for Cause pursuant to paragraph 6(a)(vii) and the Executive’s rights and
remedies will be governed by paragraph 7(a), in full satisfaction and in lieu of
any and all other or further remedies the Executive may have under this
Agreement.


(c)    Termination without Cause. The Company, by direction of the Board or the
MDC Executive, shall have the right at any time during the Term to terminate the
employment of the Executive without Cause by giving written notice to the
Executive setting forth a Date of Termination.


(d)    Termination for Death or Disability. In the event of the Executive's
death, the Date of Termination shall be the date of the Executive's death. In
the event the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability and the Executive shall
fail to perform such duties for periods aggregating 120 days, whether or not
continuous, in any continuous period of 360 days (such causes being herein
referred to as “Disability”), the Company shall have the right to terminate the
Executive's employment hereunder as at the end of any calendar month during the
continuance of such Disability upon at least 30 days' prior written notice to
him.


7.    Effect of Termination of Employment.


(a)    Termination by the Company for Cause; by the Executive without Good
Reason; by Death or Disability; or pursuant to a Notice of Termination delivered
by the Executive pursuant to paragraph 2 above. In the event of the termination
of the employment of the Executive (1) by the Company for Cause; (2) by the
Executive without Good Reason; (3) by reason of death or Disability pursuant to
paragraph 6(d); or (4) pursuant to a Notice of Termination delivered by the
Executive pursuant to paragraph 2 above, the Executive shall be entitled to the
following, subject to any appropriate offsets, as permitted by applicable law,
for debts or money due and payable by the Executive to the Company or an
affiliate thereof (collectively, “Offsets”):


(i)    unpaid Base Salary through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination; and


(ii)all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable plans and programs in which he participated as an
employee of the Company, in the manner and in accordance with the terms of such
plans and programs; it being understood that any and all rights that the
Executive may have to severance


4





--------------------------------------------------------------------------------







payments by the Company shall be determined and solely based on the terms and
conditions of this Agreement and not based on the Company's severance policy
then in effect, if any.


In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this
paragraph, the Company shall have no further liability to the Executive or the
Executive's heirs, beneficiaries or estate for damages, compensation, benefits,
severance or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive's employment or
cessation of employment with the Company, provided that the foregoing shall not
apply to any outstanding indemnification obligations of the Company in respect
of the Executive’s good faith actions in his capacity as a member, director or
officer thereof arising on or prior to the Date of Termination (“Outstanding
Indemnification Obligations”).


(b)    Termination by the Company without Cause; or by the Executive for Good
Reason. In the event of a termination (1) by the Company without Cause; (2) by
the Executive for Good Reason, the Executive shall be entitled to the following
payments and benefits, subject to any Offsets:


(i)
a severance payment (the “Severance Amount”) in an amount equal to the product
of one (1) multiplied by the Executive’s “Total Remuneration”. For purposes of
this Agreement, “Total Remuneration” shall mean the sum of the Executive’s
current Base Salary, plus the highest annual discretionary bonus earned by the
Executive in the three (3) years ending December 31 of the year immediately
preceding the Date of Termination. The Severance Amount described in this
Section 7(b)(i), less applicable withholding of any tax amounts, shall be paid
by the Company to the Executive not later than 10 business days after the
applicable Date of Termination;



(ii)
his Annual Discretionary Bonus with respect to the calendar year prior to the
Date of Termination, when otherwise payable, but only to the extent not already
paid;



(iii)
eligibility for a pro-rata portion of his Annual Discretionary Bonus with
respect to the calendar year in which the Date of Termination occurs, when
otherwise payable, (such pro-rata amount to be equal to the product of (A) the
amount of the Annual Discretionary Bonus for such calendar year, times (B) a
fraction, (x) the numerator of which shall be the number of calendar days
commencing January 1 of such year and ending on the Date of Termination, and (y)
the denominator of which shall equal 365;



(iv)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination;



(v)
all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable benefit plans and programs in which the Executive
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs; it being understood that any and all
rights that the Executive may have to severance payments by the Company shall be
determined and solely based on the terms and conditions of this Agreement
(without duplication) and not based on the Company's severance policy then in
effect, if any; and



(vi)
continued participation on the same basis in the plans and programs set forth in
paragraph 5(b) and to the extent permitted under applicable law, paragraph 5(c)
(such benefits collectively called the "Continued Plans") in which the Executive
was participating on the Date of Termination (as such Continued Plans are from
time to time in effect at the Company) for a period to end on the earlier of (A)
the one-year anniversary of the Date of Termination and (B) the date on which
the Executive is eligible to receive coverage and benefits under the same type
of plan of a subsequent employer; provided, however, if the Executive is
precluded from continuing his participation in any



5





--------------------------------------------------------------------------------







Continued Plan, then the Company will be obligated to pay his the economic
equivalent of the benefits provided under the Continued Plan in which he is
unable to participate, for the period specified above, it being understood that
the economic equivalent of a benefit foregone shall be deemed the lowest cost in
New York, N.Y. that would be incurred by the Executive in obtaining such benefit
himself on an individual basis.


In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company, provided that the foregoing shall not apply to any
Outstanding Indemnification Obligations.


The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in a form reasonably satisfactory to the Company (the
"Separation Agreement"). In the event the Executive breaches any provisions of
the Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(b), without affecting its rights under this Agreement or
the Separation Agreement.


(c)    Termination by the Company without Cause; by the Executive for Good
Reason, following a Change of Control. If within one (1) year after the closing
date of any Change of Control transaction, the Executive’s employment is
terminated: (1) by the Company without Cause; (2) by the Executive for Good
Reason, the Executive shall be entitled to the following payments and benefits,
subject to any Offsets:


(i)
a severance payment (the “Change in Control Severance Amount”) in an amount
equal to the product of two (2) multiplied by the Executive’s Total
Remuneration. The Change in Control Severance Amount described in this Section
7(c)(i), less applicable withholding of any tax amounts, shall be paid by the
Company to the Executive not later than 10 business days after the applicable
Date of Termination;



(ii)
his Annual Discretionary Bonus with respect to the calendar year prior to the
Date of Termination, when otherwise payable, but only to the extent not already
paid;



(iii)
eligibility for a pro-rata portion of his Annual Discretionary Bonus with
respect to the calendar year in which the Date of Termination occurs, when
otherwise payable, (such pro-rata amount to be equal to the product of (A) the
amount of the Annual Discretionary Bonus for such calendar year, times (B) a
fraction, (x) the numerator of which shall be the number of calendar days
commencing January 1 of such year and ending on the Date of Termination, and (y)
the denominator of which shall equal 365;



(iv)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination;



(v)
all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable benefit plans and programs in which the Executive
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs; it being understood that any and all
rights that the Executive may have to severance payments by the Company shall be
determined and solely based on the terms and conditions of this Agreement
(without duplication) and not based on the Company's severance policy then in
effect, if any; and





6





--------------------------------------------------------------------------------







(vi)
continued participation on the same basis in the Continued Plans in which the
Executive was participating on the Date of Termination (as such Continued Plans
are from time to time in effect at the Company) for a period to end on the
earlier of (A) the one-year anniversary of the Date of Termination and (B) the
date on which the Executive is eligible to receive coverage and benefits under
the same type of plan of a subsequent employer; provided, however, if the
Executive is precluded from continuing his participation in any Continued Plan,
then the Company will be obligated to pay his the economic equivalent of the
benefits provided under the Continued Plan in which he is unable to participate,
for the period specified above, it being understood that the economic equivalent
of a benefit foregone shall be deemed the lowest cost in New York, N.Y. that
would be incurred by the Executive in obtaining such benefit himself on an
individual basis.



For the purposes of this Agreement, a “Change of Control” shall be limited to
the closing of a transaction which results in (i) any person(s) or company(ies)
acting jointly or in concert owning, directly or indirectly, equity of the
Company representing greater than 50% of the voting power of the Company's
outstanding securities, or (ii) the Company selling all or substantially all of
its assets (in each instance other than any transfer by the Company or any of
its affiliates of their respective interest in the Company to another
wholly-owned subsidiary of another MDC Group company).


In the event of termination of this Agreement in the circumstances described in
this paragraph 7(c), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive's heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive's employment or cessation of
employment with the Company, provided that the foregoing shall not apply to any
Outstanding Indemnification Obligations.


The Executive shall be under no duty to mitigate damages hereunder. The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(c) is conditioned upon the Executive signing and not revoking a
Separation Agreement. In the event the Executive breaches any provisions of the
Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(c), without affecting its rights under this Agreement or
the Separation Agreement.


The Company represents and warrants to the Executive that the provisions set
forth in Sections 7(a)(iii), 7(b)(vii), 7(b)(viii), 7(c)(vii) and 7(c)(viii) of
this Agreement, have been or will be approved by the Company’s Compensation
Committee.


8.    Non-Solicitation/Non-Servicing Agreement and Protection of Confidential
Information
        
(a)    Non-Solicitation/Non-Servicing. The parties hereto agree that the
covenants given in this paragraph 8 are being given incident to the agreements
and transactions described herein, and that such covenants are being given for
the benefit of the Company. Accordingly, the Executive acknowledges (i) that the
business and the industry in which the Company competes is highly competitive;
(ii) that as a key executive of the Company he has participated in and will
continue to participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, the
Executive has obtained and will continue to obtain knowledge of the "know-how"
and business practices of the Company, in which matters the Company has a
substantial proprietary interest; (iii) that his employment hereunder requires
the performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places and placed
his in a position of confidence and trust with the clients and employees of the
Company; and (iv) that his rendering of services to the clients of the Company
necessarily required and will continue to require the disclosure to the
Executive of confidential information (as defined in paragraph 8(b) hereof) of
the Company. In the course of the Executive's employment with the Company, the
Executive has and will continue to develop a personal relationship with the
clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established


7





--------------------------------------------------------------------------------







clientele will therefore be placed in the Executive's hands in confidence and
trust. The Executive consequently agrees that it is a legitimate interest of the
Company, and reasonable and necessary for the protection of the confidential
information, goodwill and business of the Company, which is valuable to the
Company, that the Executive make the covenants contained herein and that the
Company would not have entered into this Agreement unless the covenants set
forth in this paragraph 8 were contained in this Agreement. Accordingly, the
Executive agrees that during the period that he is employed by the Company and
for a period of eighteen (18) months thereafter (such period being referred to
as the "Restricted Period"), he shall not, as an individual, employee,
consultant, independent contractor, partner, shareholder, or in association with
any other person, business or enterprise, except on behalf of the Company,
directly or indirectly, and regardless of the reason for his ceasing to be
employed by the Company:


(i)    attempt in any manner to solicit or accept from any client business of
the type performed by the Company or to persuade any client to cease to do
business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or


(ii)    employ as an employee or retain as a consultant any person, firm or
entity who is then or at any time during the preceding twelve months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company; or


(iii)    render to or for any client any services of the type which are rendered
by the Company.


As used in this paragraph 8, the term "Company" shall include any subsidiaries
of the Company and the term "client" shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive's employment shall
not have terminated, at the time of the alleged prohibited conduct (any such
applicable date being called the "Determination Date"); (2) anyone who was a
client of the Company at any time during the one year period immediately
preceding the Determination Date; (3) any prospective client to whom the Company
had made a new business presentation (or similar offering of services) at any
time during the one year period immediately preceding the Date of Termination;
and (4) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time within six months
after the Date of Termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination, and only if the Executive
participated in or supervised such discussions). For purposes of this clause, it
is agreed that a general mailing or an incidental contact shall not be deemed a
"new business presentation or similar offering of services" or a "discussion".
In addition, "client" shall also include any clients of other companies
operating within the MDC group of companies to whom the Executive rendered
services (including supervisory services) at any time during the six-month
period prior to the Determination Date. In addition, if the client is part of a
group of companies which conducts business through more than one entity,
division or operating unit, whether or not separately incorporated (a "Client
Group"), the term "client" as used herein shall also include each entity,
division and operating unit of the Client Group where the same management group
of the Client Group has the decision making authority or significant influence
with respect to contracting for services of the type rendered by the Company.


(b)    Confidential Information. In the course of the Executive's employment
with the Company (and its predecessor), he has acquired and will continue to
acquire and have access to confidential or proprietary information about the
Company and/or its clients, including but not limited to, trade secrets,
methods, models, passwords, access to computer files, financial information and
records, computer software programs, agreements and/or contracts between the
Company and its clients, client contacts, client preferences, creative policies
and ideas, advertising campaigns, creative and media materials, graphic design
materials, sales promotions and campaigns, sales presentation materials,
budgets, practices, concepts, strategies, methods of operation, financial or
business projections of the Company and information about or received from
clients and other companies with which the Company does business. The foregoing
shall be collectively referred to as "confidential information". The Executive
is aware that the confidential information is not readily available to the
public and accordingly, the Executive also agrees that he will not at any time
(whether during the Term or after termination of this Agreement), disclose to
anyone (other than his


8





--------------------------------------------------------------------------------







counsel in the course of a dispute arising from the alleged disclosure of
confidential information or as required by law) any confidential information, or
utilize such confidential information for his own benefit, or for the benefit of
third parties. The Executive agrees that the foregoing restrictions shall apply
whether or not any such information is marked "confidential" and regardless of
the form of the information. The term "confidential information" does not
include information which (i) is or becomes generally available to the public
other than by breach of this provision or (ii) the Executive learns from a third
party who is not under an obligation of confidence to the Company or a client of
the Company. In the event that the Executive becomes legally required to
disclose any confidential information, he will provide the Company with prompt
notice thereof so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this paragraph
8(b) to permit a particular disclosure. In the event that such protective order
or other remedy is not obtained, or that the Company waives compliance with the
provisions of this paragraph 8(b) to permit a particular disclosure, the
Executive will furnish only that portion of the confidential information which
he is legally required to disclose and, at the Company's expense, will cooperate
with the efforts of the Company to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the confidential
information. The Executive further agrees that all memoranda, disks, files,
notes, records or other documents, whether in electronic form or hard copy
(collectively, the "material") compiled by him or made available to him during
his employment with the Company (whether or not the material constitutes or
contains confidential information), and in connection with the performance of
his duties hereunder, shall be the property of the Company and shall be
delivered to the Company on the termination of the Executive's employment with
the Company or at any other time upon request. Except in connection with the
Executive's employment with the Company, the Executive agrees that he will not
make or retain copies or excerpts of the material; provided that the Executive
shall be entitled to retain his personal files.


(c)    Remedies. If the Executive commits or threatens to commit a breach of any
of the provisions of paragraphs 8(a) or (b), the Company shall have the right to
have the provisions of this Agreement specifically enforced by the arbitrator
appointed under paragraph 18 or by any court having jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such damages as
it can show it has sustained by reason of such breach.


(d)    Acknowledgments. The parties acknowledge that (i) the type and periods of
restriction imposed in the provisions of paragraphs 8(a) and (b) are fair and
reasonable and are reasonably required in order to protect and maintain the
proprietary interests of the Company described above, other legitimate business
interests and the goodwill associated with the business of the Company; (ii) the
time, scope and other provisions of this paragraph 8 have been specifically
negotiated by sophisticated commercial parties, represented by legal counsel,
and are given as an integral part of the transactions contemplated by this
Agreement; and (iii) because of the nature of the business engaged in by the
Company and the fact that clients can be and are serviced by the Company
wherever they are located, it is impractical and unreasonable to place a
geographic limitation on the agreements made by the Executive herein. The
Executive specifically acknowledges that his being restricted from soliciting
and servicing clients and prospective clients as contemplated by this Agreement
will not prevent him from being employed or earning a livelihood in the type of
business conducted by the Company. If any of the covenants contained in
paragraphs 8(a) or (b), or any part thereof, is held to be unenforceable by
reason of it extending for too great a period of time or over too great a
geographic area or by reason of it being too extensive in any other respect, the
parties agree (x) such covenant shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and/or over the maximum
geographic areas as to which it may be enforceable and/or over the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court or arbitration panel making such determination and (y)
in its reduced form, such covenant shall then be enforceable, but such reduced
form of covenant shall only apply with respect to the operation of such covenant
in the particular jurisdiction in or for which such adjudication is made. Each
of the covenants and agreements contained in this paragraph 8 (collectively, the
"Protective Covenants") is separate, distinct and severable. All rights,
remedies and benefits expressly provided for in this Agreement are cumulative
and are not exclusive of any rights, remedies or benefits provided for by law or
in this Agreement, and the exercise of any remedy by a party hereto shall not be
deemed an election to the exclusion of any other remedy (any such claim by the
other party being hereby waived). The existence of any claim, demand, action or
cause of action of the Executive against the Company, whether


9





--------------------------------------------------------------------------------







predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of each Protective Covenant. The unenforceability of
any Protective Covenant shall not affect the validity or enforceability of any
other Protective Covenant or any other provision or provisions of this
Agreement.


(e)    Notification of Restrictive Covenants. Prior to accepting employment with
any person, firm or entity during the Restricted Period, the Executive shall
notify the prospective employer in writing of his obligations pursuant to this
paragraph 8 and shall simultaneously provide a copy of such notice to the
Company (it being agreed by the Company that such notification required under
this paragraph 8(e) shall not be deemed a breach of the confidentiality
provisions of this Agreement).


(f)    Tolling. The temporal duration of the non-solicitation/non-servicing
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of the
non-solicitation/non-servicing covenants set forth herein, and all restrictions
shall automatically be extended by the period of the Executive's violation of
any such restrictions.


9.    Intellectual Property


During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement which may be patentable or copyrightable. The
Executive agrees that all patents, licenses, copyrights, tradenames, trademarks,
service marks, planning, marketing and/or creative policies and ideas,
advertising campaigns, promotional campaigns, media campaigns, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections, designs, logos, slogans and business plans developed or created by
the Executive in the course of his employment hereunder, either individually or
in collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company. The Executive agrees, that at the Company's
request and expense, he will take all steps necessary to secure the rights
thereto to the Company by patent, copyright or otherwise.


10.    Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party's right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


11.    Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company and
Executive agree that Executive's rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.


12.    Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement, and approved in
writing by the MDC Executive.


10





--------------------------------------------------------------------------------









    


13.    Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations, specifically paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 23
and 24.
    
14.    Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to the Executive:




Mr. David Ross
250 West 94th Street, Apt. 12G
New York NY 10025


If to the Company:
            
c/o MDC Partners Inc.
745 Fifth Avenue, 19th Floor
New York, NY 10151
Attention: General Counsel    
Fax: (212) 937-4365


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


15.    Applicable Law


This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the State of New York, NY applicable therein.


16.    No Conflict


The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.


17.    Entire Agreement


This Agreement and the documents referenced herein represent the entire
agreement between the Company and the Executive with respect to the employment
of the Executive by the Company, and all prior agreements


11





--------------------------------------------------------------------------------







(including, without limitation, the Original Employment Agreement), plans and
arrangements relating to the employment of the Executive by the Company are
nullified and superseded hereby.


18.    Arbitration


(a)    The parties hereto agree that any dispute, controversy or claim arising
out of, relating to, or in connection with this Agreement (including, without
limitation, any claim regarding or related to the interpretation, scope, effect,
enforcement, termination, extension, breach, legality, remedies and other
aspects of this Agreement or the conduct and communications of the parties
regarding this Agreement and the subject matter of this Agreement) shall be
settled in private by binding arbitration, to be held in the Borough of
Manhattan in New York City, in accordance with the Commercial Arbitration Rules
(and not the National Rules for the Resolution of Employment Disputes) of the
American Arbitration Association and this Section 18. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Pending the resolution of any arbitration proceeding, the Executive
(and his beneficiaries) shall continue to receive all payments and benefits due
under this Agreement or otherwise. No party or arbitrator shall disclose in
whole or in part to any other person, firm or entity any confidential
information submitted in connection with the arbitration proceedings, except to
the extent reasonably necessary to assist counsel in the arbitration or
preparation for arbitration of the dispute. Confidential Information may be
disclosed to (i) attorneys, (ii) parties, and (iii) outside experts requested by
either party’s counsel to furnish technical or expert services or to give
testimony at the arbitration proceedings, subject, in the case of such experts,
to execution of a legally binding written statement that such expert is fully
familiar with the terms of this provision, agree to comply with the
confidentiality terms of this provision, and will not use any confidential
information disclosed to such expert for personal or business advantage. The
prevailing party in any arbitration shall be entitled to receive its reasonable
attorneys’ fees and costs from the other party(ies) as may be awarded by the
arbitrator.


(b)    The Executive has read and understands this paragraph 18. The Executive
understands that by signing this Agreement, the Executive agrees to submit any
claims arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, or his employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of the Executive’s
right to a jury trial and relates to the resolution of all disputes relating to
all aspects of the employer/employee relationship.


(c)    To the extent that any part of this paragraph 18 is found to be legally
unenforceable for any reason, that part shall be modified or deleted in such a
manner as to render this paragraph 18 (or the remainder of this paragraph 18)
legally enforceable and as to ensure that except as otherwise provided in clause
(a) of this paragraph 18, all conflicts between the Company and the Executive
shall be resolved by neutral, binding arbitration. The remainder of this
paragraph 18 shall not be affected by any such modification or deletion but
shall be construed as severable and independent. If a court finds that the
arbitration procedures of this paragraph 18 are not absolutely binding, then the
parties hereto intend any arbitration decision to be fully admissible in
evidence, given great weight by any finder of fact, and treated as determinative
to the maximum extent permitted by law.


19.    Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.




20.    Withholdings


The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


21.    Counterparts




12





--------------------------------------------------------------------------------







This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.


22.    No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.




23.    Publicity    


Subject to the provisions of the next sentence, no party to this Agreement shall
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Company and the Executive. Notwithstanding the foregoing,
the foregoing provision shall not apply to the extent that the Company is
required to make any announcement relating to or arising out of this Agreement
by virtue of applicable securities laws or other stock exchange rules, or any
announcement by any party pursuant to applicable law or regulations.


24.    Non- Disparagement


Following the date hereof, the Executive and the Company shall each use their
reasonable best efforts not to disparage, criticize or make statements to the
detriment of the other.




*        *        *        *        *






13





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.


                        
MDC PARTNERS INC.


                    
By: _________________________________
    




_____________________________________
David Ross
 


14



